Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 6, 2020

                                      No. 04-18-00833-CV

                   IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN

                     From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2017FLI001815 C3
                          The Honorable Missy Medary, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       We grant the motion for extension of time to file a brief filed by appellee, Office of the
Attorney General, and order appellee’s brief due February 26, 2020.

           It is so ORDERED on February 6, 2020.

                                                                   PER CURIAM


           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ
                        CLERK OF COURT